United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                   May 3, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 04-30760
                             Summary Calendar



VERSIE W. WHITE, JR.,

                                        Plaintiff-Appellant,

versus

SOCIAL SECURITY ADMINISTRATION,

                                        Defendant-Appellee.

                            --------------------
               Appeal from the United States District Court
                   for the Western District of Louisiana
                           USDC No. 5:02-CV-2299
                            --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

       Versie W. White, Jr., appeals the district court’s judgment

affirming the decision of the Commissioner of Social Security

that he is not disabled within the meaning of the Social Security

Act.       White contends that his seizure disorder and impairments to

his right hand, arm and shoulder render him disabled.          White also

asserts that the Administrative Law Judge (ALJ) erred in failing

to obtain additional medical expert evidence regarding his




       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30760
                                -2-

limitations and in finding that a significant number of jobs that

White can perform exist in the national and local economies.

     This court’s review of the Commissioner’s decision is

limited to determining whether substantial evidence in the record

supports the decision and whether the Commissioner applied the

proper legal standards.   Greenspan v. Shalala, 38 F.3d 232, 236

(5th Cir. 1994).   The ALJ reviewed the testimony as well as

numerous medical records regarding Mr. White’s conditions.     The

ALJ also had the benefit of two examinations by orthopedic

surgeons regarding Mr. White’s physical limitations and a

residual functional capacity assessment.

     The evidence supports the ALJ’s decision that neither Mr.

White’s seizure disorder nor the condition of his arm, wrist and

shoulder equals any listed impairments.    In addition, the record

was sufficiently developed and, therefore, the ALJ was not

required to obtain additional medical expert testimony.     See Ford

v. Secretary of Health & Human Servs., 659 F.2d 66, 69 (5th Cir.

1981).   Finally, the ALJ’s conclusion regarding available jobs

within Mr. White’s abilities was supported by the record.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.